Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chloe Margulis on 07/25/2022.

The application has been amended as follows: 

(Currently Amended) A system for fulfilling in-store purchases for a customer during a checkout process at a retail store, the system comprising:
a checkout aisle that includes a point of sale (POS) terminal, a scanner to scan products, a scanning preparation area where products to be scanned are positioned, and a customer-facing device that includes a display to present, at least, product information to a user;
one or more cameras oriented towards the scanning preparation area so as to capture and transmit image data of the products to be scanned that are contained in the scanning preparation area; and
a computing system that is configured to: 
receive the image data from the one or more cameras once a transaction is initiated at the checkout aisle, wherein the image data includes images of the products to be scanned that are contained in the scanning preparation area; 
retrieve one or more product identification models from a data store, wherein the product identification models were previously trained using training image datasets including images of known products taken from a plurality of angles;
identify, based on applying the one or more product identification models to the image data, the products to be scanned that are contained in the scanning preparation area; 
identify, based on the identified products to be scanned, a plurality of candidate products to recommend to the user, wherein the plurality of candidate products are different from the identified products to be scanned; 
determine, for each of the plurality of candidate products to recommend, an in-store stock level; 
select a portion of the plurality of candidate products as product recommendations for presentation in the customer-facing device while the transaction is in process, the portion of the plurality of candidate products being selected as product recommendations based on the in-store stock level exceeding a threshold stock level associated with each of the plurality of candidate products;
transmit the product recommendations to the customer-facing device for display to the user;
receive, from the customer-facing device, user selection of at least one of the product recommendations; and
transmit in-store fulfillment information to user devices of selected in-store employees to retrieve the at least one user-selected product recommendation, 
wherein the computing system is configured to determine that a product is hidden by one or more of the products to be scanned that are contained in the scanning preparation area based on:
applying the one or more product identification models to the image data; 
identifying the products to be scanned; 
determining that dimensions of at least one of the identified products exceed expected dimensions for the at least one identified product; and 
identifying the product that is hidden based on a comparison of the dimensions of the at least one identified product to the expected dimensions for the at least one identified product,
wherein the computing system is further configured to identify, based on identification of the product that is hidden, a plurality of candidate products to recommend to the user, wherein the plurality of candidate products are different from the product that is hidden. 

(Cancelled). 

(Cancelled). 

(Currently Amended) The system of claim [[3]]1, wherein the computing system is further configured to:
determine, based on identification of the product that is hidden, whether the product that is hidden has been added to the transaction; and
identify, based on the determination that the product that is hidden has been added to the transaction, a plurality of candidate products to recommend to the user, wherein the plurality of candidate products are different from the product that is hidden. 

(Currently Amended) The system of claim [[3]] 1, wherein the computing system is further configured to transmit, for presentation in the customer-facing device, product information about the product that is hidden. 

(Currently Amended) A method for fulfilling in-store purchases for a customer during a checkout process at a retail store, the method comprising: 
receiving, by a computing system, image data from one or more cameras once a transaction is initiated at a checkout aisle, wherein the image data includes images of products to be scanned by a user that are contained in a scanning preparation area; 
retrieving, by the computing system from a data store, one or more product identification models, wherein the product identification models were previously trained using training image datasets including images of known products taken from a plurality of angles;
identifying, by the computing system and based on applying the one or more product identification models to the image data, the products to be scanned that are contained in the scanning preparation area; 
identifying, by the computing system and based on the identified products to be scanned, a plurality of candidate products to recommend to the user, wherein the plurality of candidate products are different from the identified products to be scanned; 
determining, by the computing system and for each of the plurality of candidate products to recommend, an in-store stock level; 
selecting, by the computing system, a portion of the plurality of candidate products as product recommendations for presentation in a customer-facing device while the transaction is in process, the portion of the plurality of candidate products being selected as product recommendations based on the in-store stock level exceeding a threshold stock level associated with each of the plurality of candidate products;
transmitting, by the computing system to the customer-facing device, the product recommendations for display to the user;
receiving, by the computing system from the customer-facing device, user selection of at least one of the product recommendations; [[and]]
transmitting, by the computing system, in-store fulfillment information to user devices of selected in-store employees to retrieve the at least one user-selected product recommendation; 
determining, by the computing system, that a product is hidden by one or more of the products to be scanned that are contained in the scanning preparation area based on:
applying the one or more product identification models to the image data; 
identifying the products to be scanned; 
determining that dimensions of at least one of the identified products exceed expected dimensions for the at least one identified product; and 
identifying the product that is hidden based on a comparison of the dimensions of the at least one identified product to the expected dimensions for the at least one identified product; and
identifying, by the computing system and based on identification of the product that is hidden, a plurality of candidate products to recommend to the user, wherein the plurality of candidate products are different from the product that is hidden. 


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, 2, 5-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “a checkout aisle that includes a point of sale (POS) terminal, a scanner to scan products, a scanning preparation area where products to be scanned are positioned, and a customer-facing device that includes a display to present, at least, product information to a user;
one or more cameras oriented towards the scanning preparation area so as to capture and transmit image data of the products to be scanned that are contained in the scanning preparation area; and
a computing system that is configured to: 
receive the image data from the one or more cameras once a transaction is initiated at the checkout aisle, wherein the image data includes images of the products to be scanned that are contained in the scanning preparation area; 
retrieve one or more product identification models from a data store, wherein the product identification models were previously trained using training image datasets including images of known products taken from a plurality of angles;
identify, based on applying the one or more product identification models to the image data, the products to be scanned that are contained in the scanning preparation area; 
identify, based on the identified products to be scanned, a plurality of candidate products to recommend to the user, wherein the plurality of candidate products are different from the identified products to be scanned; 
determine, for each of the plurality of candidate products to recommend, an in-store stock level; 
select a portion of the plurality of candidate products as product recommendations for presentation in the customer-facing device while the transaction is in process, the portion of the plurality of candidate products being selected as product recommendations based on the in-store stock level exceeding a threshold stock level associated with each of the plurality of candidate products;
transmit the product recommendations to the customer-facing device for display to the user;
receive, from the customer-facing device, user selection of at least one of the product recommendations; and
transmit in-store fulfillment information to user devices of selected in-store employees to retrieve the at least one user-selected product recommendation, 
wherein the computing system is configured to determine that a product is hidden by one or more of the products to be scanned that are contained in the scanning preparation area based on:
applying the one or more product identification models to the image data; 
identifying the products to be scanned; 
determining that dimensions of at least one of the identified products exceed expected dimensions for the at least one identified product; and 
identifying the product that is hidden based on a comparison of the dimensions of the at least one identified product to the expected dimensions for the at least one identified product,
wherein the computing system is further configured to identify, based on identification of the product that is hidden, a plurality of candidate products to recommend to the user, wherein the plurality of candidate products are different from the product that is hidden” Claim 19 recites similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, and 19.
	Claims 1, 2, 5-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621